Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/31/22.
Claims 1-12 have been canceled. New claims 13-30 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling device for use with a surgical robot comprising the claimed combination including the following features:
a composite drive extending proximally from the firing member, wherein the composite drive is driven by the third rotary interface, and wherein the composite drive comprises: a cable portion; and a firing bar, wherein the cable portion is coupled to the firing bar proximal to the firing member, wherein the cable portion and the firing bar are configured to cooperatively advance the firing member to deploy the staples, and wherein the cable portion and the firing bar are configured to cooperatively retract the firing member to permit a transition of the second jaw toward the open configuration; and a gear mechanism selectively engageable with the firing assembly intermediate the firing member and the third rotary interface.
	The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731